DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
[The Claim Interpretation section is divided into two parts, I. and II., below:]
I. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the control device, the judging part, and the control parts in claim 1, and the control device in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
II. As a matter of claim interpretation, the examiner understands that the claimed fuel “particles” are not to be understood as “particles” in a limiting conventional sense1, but rather to broadly and reasonably include and encompass hydrocarbon molecules (e.g., evaporated fuel) that can be adsorbed in the canister and discharged from the purge passage into the intake passage.  See e.g., published paragraph [0049] of the specification.
Claim (Specification) Objections
Claims 1 and 4 are objected to because of the following informalities:  in claim 1, line 4 and in claim 4, line 4, it appears “fuel particles in fuel evaporative emission” should perhaps be “fuel particles of fuel evaporative emission”, e.g., for grammatical correctness (and is so construed by the examiner); and ii) in the second to last line of claims 1 and 4, “is discharged” should apparently read, “are discharged”, for grammatical correctness.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 27, and in claim 4, lines 24 and 25, “a predetermined time” is unclear because “a predetermined time” is previously recited in the claim (see line 23 in claim 1 and line 22 in claim 4), and so it is unclear whether the (second) recited “predetermined time” (in line 27 of claim 1 and in lines 24 and 25 of claim 4) is the same as, different from, necessarily the same as, necessarily different from, permissively the same as, permissively different from, etc. the “predetermined time” previously recited in the claim.
In claim 3, line 2, “the predetermined time” is unclear because of its antecedent basis referring back to a “predetermined time” in claim 1 which is itself unclear, as detailed above.
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takemura et al. (Japan, 2012-225231; machine translation attached) in view of Dudar (2017/0082043).
Takemura et al. (JP, ‘231) reveals:
per claim 1, a control device [e.g., FIG. 1] for a hybrid vehicle [2],
the hybrid vehicle [e.g., the embodiment of FIGS. 1 to 3] comprising:
an internal combustion engine [e.g., 10, in FIG. 1];
a fuel tank [e.g., 22] storing fuel for supply to the internal combustion engine;
a canister [e.g., 24] adsorbing and holding inside it fuel particles in fuel evaporative emission occurring in the fuel tank;
a purge passage [e.g., 25] connecting an intake passage of the internal combustion engine and the canister;
a purge valve [e.g., 26] provided in the purge passage to open and close the purge passage;
a rechargeable battery [e.g., 27];
an electrical heated catalyst [e.g., 18, 19] device provided in an exhaust passage [e.g., 17] of the internal combustion engine and including a heating element [e.g., 19] generating heat by electric power supplied from the battery [e.g., paragraph [0023], “the entire catalyst is heated by generating heat from the heater 19 in response to the supply of electrical power”; if not implicit in Takemura et al. (Japan, ‘231), it would have been obvious that the “supply of electrical power” would have been from the vehicle’s battery 27, as was conventional in vehicles including hybrid vehicles] and a catalyst [e.g., 18] heated through the heating element;
a first rotary electric machine [e.g., MG1 in FIG. 1] driven by electric power supplied from the battery [e.g., as shown schematically in FIG. 1] and able to perform motoring of the internal combustion engine [e.g., paragraph [0041], “the crankshaft 16 is rotated by the rotational force of the motor MG1”]; and
a second rotary electric machine [e.g., MG2 in FIG. 1] driven by at least electric power supplied from the battery [e.g., as shown schematically in FIG. 1], wherein
the hybrid vehicle is configured to be able to transmit power of one or both of the internal combustion engine and second rotary electric machine to a driven object [e.g., by mechanical and/or electrical transmission, as shown in FIGS. 1 and 4; and as described at paragraph [0067], “a vehicle including a motor and an engine as a power source for traveling the vehicle”], and
the control device comprises:
a judging part configured to judge if a time elapsed from when the internal combustion engine was stopped became a predetermined time or more during a stopped time of the hybrid vehicle [e.g., to determine that the purge conditions are met at S12 in FIG. 2];
a temperature raising control part configured to perform temperature raising control running current through the heating element to make the temperature of the catalyst rise when it was judged that the elapsed time became a predetermined time or more [e.g., when the purge conditions are met at S12 in FIG. 2 (e.g., a predetermined time has elapsed since the previous execution of the purge process), and the heater 19 is energized at S16 to heat the catalyst 18]; and
a purge control part configured to perform purge control performing motoring of the internal combustion engine by the first rotary electric machine [e.g., at S17 in FIG. 2] and opening the purge valve [e.g., at S18 in FIG. 2] when the temperature of the catalyst has become a predetermined temperature or more [e.g., when the answer at S15 in FIG. 2 becomes YES] or when a time of supply of current to the heating element has become a predetermined time or more such that fuel particles held by adsorption at the inside of the canister is discharged into the intake passage [e.g., via the purge pipe 25 and the purge valve 26 in FIG. 1, when S18 in FIG. 2 is executed] to supply them to the catalyst device [e.g., by traveling through the motored engine];
Takemura et al. (JP, ‘231) may not expressly reveal that the electric (heating) power is supplied by the battery, or that  the predetermined time occurs when the hybrid vehicle is stopped.
However, in the context/field of a similar system and method for preventing hydrocarbon breakthrough emissions from a canister of a hybrid vehicle, Dudar (‘043) reveals:
per claim 1, an electrical heated catalyst device [e.g., 270, 530; the “electrically heated catalyst” at paragraph [0015], heated with an electric heater (paragraphs [0045], [0070], etc.)] provided in an exhaust passage of the internal combustion engine [e.g., FIG. 2] and including a heating element [e.g., the electric heater] generating heat by electric power supplied from the battery [e.g., paragraph [0022]] and a catalyst heated through the heating element;
the control device comprises:
a judging part configured to judge if a time elapsed from when the internal combustion engine was stopped [e.g., at t1 in FIG. 6] became a predetermined time or more [e.g., the time between t1 and t3 in FIG. 6, as a “predetermined time” representing the time for the HC sensor output threshold 650 to be reached]  during a stopped time of the hybrid vehicle [e.g., the “key-off event” at paragraph [0067], represented at t1 in FIG. 6, and the engine off event when the vehicle is parked in a hot or sunny location at paragraph [0068], which obviously (to one of ordinary skill in the art) means that the vehicle and engine are stopped, at 510; and the “vehicle-off” condition at paragraphs [0003], [0015], [0046], etc.];
a temperature raising control part [e.g., executing 535 in FIG. 5] configured to perform temperature raising control running current through the heating element to make the temperature of the catalyst rise when it was judged that the elapsed time became a predetermined time or more [e.g., when the answer at 520 in FIG. 5 becomes YES, meaning the time t3 in FIG. 6 has been reached];
a purge control part [e.g., executing the flowchart of FIG. 5] configured to perform purge control performing motoring of the internal combustion engine by the first rotary electric machine [e.g., at 540 in FIG. 5] . . .;
It would have been obvious at the time the application was filed to implement or modify the Takemura et al. (Japan, ‘231) fuel evaporative gas treatment device and method for a hybrid vehicle so that power was supplied for heating the catalyst from the vehicle’s battery (e.g., 27, or the low-voltage battery, not shown), as taught by Dudar (‘043), and as was fully conventional for vehicles, and so that the purge conditions being met in S12 would have included e.g., a key-off [vehicle stopped] event when the vehicle was parked in a hot or sunny location, obviously for having the battery 27 charged by an external power source via the plug PG, as taught and suggested by both by Takemura et al. (JP, ‘231) and Dudar (‘043) e.g., at paragraphs [0067], [0068], etc., as was fully conventional, and e.g., with a hydrocarbon sensor output crossing a threshold a predetermined time interval (between t1 and t3) after the vehicle was stopped, in order to heat the catalyst using power from the vehicle’s battery, as taught by Dudar (‘043), in order to allow purging (and recharging) to occur when the vehicle is parked in a sunny location, in order to mitigate vapor breakthrough to the atmosphere, etc., as taught by Dudar (‘043), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Takemura et al. (Japan, ‘231) fuel evaporative gas treatment device and method for a hybrid vehicle would have rendered obvious:
per claim 2, depending from claim 1, wherein
the battery is configured to be able to be charged by electric power of an external power source [e.g., as shown by the plug PG  in FIG. 1 of Takemura et al. (JP, ‘231) and the power source 180 (and depicted plug) in FIG. 1 of Dudar (‘043)], and
the temperature raising control and the purge control are performed when charging electric power of the external power source at the battery [e.g., obviously when the vehicle in Dudar was parked in a sunny location during the key off event, and it was desired to charge the energy storage device 150/battery 27, so that the vehicle’s electrical power could be subsequently used];
per claim 4, a hybrid vehicle comprising:
an internal combustion engine [e.g., 10 in Takemura et al. (JP, ‘231)];
a fuel tank [e.g., 22 in Takemura et al. (JP, ‘231)] storing fuel for supply to the internal combustion engine;
a canister [e.g., 24 in Takemura et al. (JP, ‘231)] adsorbing and holding inside it fuel particles in fuel evaporative emission occurring in the fuel tank;
a purge passage [e.g., 25 in Takemura et al. (JP, ‘231)] connecting an intake passage of the internal combustion engine and the canister;
a purge valve [e.g., 26 in Takemura et al. (JP, ‘231)] provided in the purge passage to open and close the purge passage;
a rechargeable battery [e.g., 27 in Takemura et al. (JP, ‘231)];
an electrical heated catalyst device [e.g., 18, 19 in Takemura et al. (JP, ‘231); and 270 in Dudar (‘043)] provided in an exhaust passage of the internal combustion engine and including a heating element generating heat by electric power supplied from the battery [e.g., as taught at paragraph [0022] of Dudar (‘043), and as was conventional] and a catalyst heated through the heating element;
a first rotary electric machine [e.g., M1 in Takemura et al. (JP, ‘231)] driven by electric power supplied from the battery and able to perform motoring of the internal combustion engine;
a second rotary electric machine [e.g., M1 in Takemura et al. (JP, ‘231)] driven by at least electric power supplied from the battery; and
a control device [e.g., FIG. 1 in Takemura et al. (JP, ‘231)], wherein
the hybrid vehicle is configured to be able to transmit power of one or both of the internal combustion engine and second rotary electric machine to a driven object [e.g., FIG. 1 and paragraph [0067] in Takemura et al. (JP, ‘231)], and
the control device is configured to:
judge if a time elapsed from when the internal combustion engine was stopped became a predetermined time or more during a stopped time of the hybrid vehicle [e.g., as taught in FIGS. 5 and 6 of Dudar (‘043) and by Takemura et al. (JP, ‘231), and as described above with respect to claim 1];
perform temperature raising control running current through the heating element to make the temperature of the catalyst rise when it was judged that the elapsed time became a predetermined time or more [e.g., as taught in FIG. 2 (S16) of Takemura et al. (JP, ‘231), and as taught in FIG. 5 of Dudar (‘043)]; and
perform purge control performing motoring of the internal combustion engine by the first rotary electric machine and opening the purge valve when the temperature of the catalyst has become a predetermined temperature or more or when a time of supply of current to the heating element has become a predetermined time or more such that fuel particles held by adsorption at the inside of the canister is discharged into the intake passage to supply them to the catalyst device [e.g., as taught in FIG. 2 (S17) of Takemura et al. (JP, ‘231), and as taught in FIG. 5 (540) of Dudar (‘043), and as shown in his FIG. 6].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takemura et al. (Japan, 2012-225231; machine translation attached) in view of Dudar (2017/0082043) as applied to claim 1 above, and further in view of Bierl et al. (2010/0059022).
Takemura et al. (JP, ‘231) as implemented or modified in view of Dudar (‘043) has been described above.
The implemented or modified Takemura et al. (Japan, ‘231) fuel evaporative gas treatment device and method for a hybrid vehicle may not reveal that the period between t1 and t3 in FIG. 6 of Dudar (‘043), as a predetermined time, was made shorter by the control system 190 (and thus obviously by the ECU 40 in modified Takemura et al. (JP, ‘231)) when the outside air temperature was high, although Dudar (‘043) teaches that the period ends when the level of (desorbed) hydrocarbon detected by the hydrocarbon sensor 250  crosses a threshold (650 in FIG. 6).
However, in the context/field of  determining hydrocarbon levels of gas flowing from a (fuel) tank ventilation system, Bierl et al. (‘022) teaches at paragraph [0026] that, “The higher the external temperature, and therefore the higher the temperature of the fuel 105, the more hydrocarbons pass into the gaseous phase.”
It would have been obvious at the time the application was filed to implement or further modify the Takemura et al. (Japan, ‘231) fuel evaporative gas treatment device and method for a hybrid vehicle, so that the modified system would have been utilized when the outside air temperature was high and low, and so that more fuel hydrocarbons would have passed into the gaseous phase when the temperature was higher, as taught by Bierl et al. (‘022), and would have (thus) been desorbed from the canister when the external temperature was higher, resulting in a shortening of the time from t1 to t3 in FIG. 6 of Dudar (‘043) when the temperature was higher, as would have been obvious to those skilled in the art, with Dudar (‘043) specifically teaching at paragraphs [0003], [0068], etc. that the desorption of the canister fuel occurs when the canister “warms up” under such circumstances, as would have been understood to be obvious conditions of use of the Takemura et al. (JP, ‘231) system, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Takemura et al. (Japan, ‘231) fuel evaporative gas treatment device and method for a hybrid vehicle would have rendered obvious:
per claim 3, depending from claim 1, wherein
the judging part [e.g., 40 in Takemura et al. (JP, ‘231); 190 in Dudar (‘043)] is further configured to shorten the predetermined time when an outside air temperature is high compared to when it is low [e.g., since the time (from t1 to t3) for the HC sensor output in Dudar (‘043) to cross the threshold 650 in FIG. 6, as a purge condition S12 met in Takemura et al. (JP, ‘231), will be shorter when the temperature is higher, due to more hydrocarbons passing into the gaseous phase, as taught by Bierl et al. (‘022)];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Dudar et al. (2015/0158378) teaches in FIG. 4 performing a purge operation (at 435; see FIG. 6) when the engine is off and the vehicle is plugged in.  Dudar et al. (9,050,885) is similar.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
    

    
        1 par·ti·cle (pär′tĭ-kəl)
        1. A very small piece of solid matter; a speck: particles of dust.
        2. An elementary or subatomic particle.
        [From:  The American Heritage® Student Science Dictionary, Second Edition. Copyright © 2014 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 1 June 2021.]
        2 Although the examiner considers the hybrid vehicle limitations which follow to be technically part of the claim preamble, because they are referred in the body of the claim (e.g., in the portion of the claim after, “the control device comprises”, e.g., that refers to “the internal combustion engine”, “the heating element”, “the catalyst”, etc.), the examiner understands that these preamble limitations are necessary to give life, meaning, and vitality to the claim, and he thus construes the limitations (and herewith shows the limitations in the prior art, by mapping the limitations to the prior art) as if in the balance of the claim.  See MPEP 2111.02.